                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DEBRA LEE CLARK,

        Plaintiff,
                                                           Case No. 1:17-cv-821
 v.
                                                           HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ______________________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff has applied for attorney fees and costs under the Equal Access to Justice Act

(“EAJA”). (ECF No. 16). The matter was referred to the Magistrate Judge, who issued a Report

and Recommendation on February14, 2019, recommending that this Court grant in part and deny

in part Plaintiff’s motion. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 18) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s motion for attorney fees and costs is

GRANTED IN PART AND DENIED IN PART. Plaintiff is awarded three thousand, six hundred

five dollars ($3,605.00) pursuant to the EAJA, and this award shall be paid directly to Plaintiff.



Dated: March 4, 2019                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
